IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-13-00188-CR

DENVER MOORE,
                                                                   Appellant
    v.

THE STATE OF TEXAS,
                                                                   Appellee



                             From the 361st District Court
                                 Brazos County, Texas
                           Trial Court No. 08-02058-CRF-361


                             MEMORANDUM OPINION


         Denver Moore attempts to appeal from his conviction for the offense of reckless

injury to a child. The sentence was imposed on September 3, 2009, and Moore filed his

notice of appeal on June 11, 2013. Moore’s notice of appeal is untimely. See TEX. R. APP.

P. 26.2(a)(1).

         Accordingly, the appeal is dismissed. 1


1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2013
Do not publish
[CR25]




Criminal Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the
day the last timely motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2
(a).

Moore v. State                                                                                   Page 2